 Case: 1:20-cv-02134 Document #: 80 Filed: 04/30/20 Page 1 of 1 PageID #:2163

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Anthony Mays, et al.
                               Plaintiff,
v.                                                 Case No.: 1:20−cv−02134
                                                   Honorable Robert W. Gettleman
Dart J Thomas
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 30, 2020:


        MINUTE entry before the Honorable Matthew F. Kennelly: This order is entered
by Judge Kennelly, as emergency judge, on the emergency docket (20 C 1792) and on the
docket of Mays v. Dart (20 C 2134). International Brotherhood of Teamsters Local 700
has filed a motion to intervene in the Mays case and has filed it not only on the docket in
that case but also on the emergency docket. The motion, however, does not describe any
emergency. Indeed, it says (in paragraph 6) that the movant "does not seek reconsideration
of any preliminary rulings entered thus far" and instead seeks to protect the interest of the
plaintiff's members "as complications arise with the implementation of those rulings" or
"as the Court considers permanent relief," neither of which appear to describe
emergencies. The Court therefore terminates the motion on the emergency docket. If
movant considers the motion to present an emergency, then it should file an amended
motion on the emergency docket. Otherwise, the motion can appropriately be dealt with
by the assigned judge in the Mays case. (mk)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
